Citation Nr: 1144770	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, or tinea cruris.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a left foot disorder, left knee disorder, and bilateral hearing loss.  That decision also declined to reopen a claim for service connection for a skin disorder.  The Veteran relocated to Mississippi and in a December 2008 decision the RO denied service connection for human immunodeficiency virus (HIV).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and for HIV are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1981 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the September 1981 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder.  

3.  The Veteran has a chronic skin disorder, to include chronic furunculosis, tinea glutealis, or tinea cruris, that is as likely as not causally related to active service.

4.  The evidence does not show the presence of a left foot disorder.

5.  The evidence does not show the presence of a left knee disorder.


CONCLUSIONS OF LAW

1.  The RO's September 1981 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the September 1981 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for a skin disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Resolving doubt in the Veteran's favor, a chronic skin disorder, to include chronic furunculosis, tinea glutealis, and tinea cruris, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  A left foot disorder was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  A left knee disorder was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.   See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board reopens the claim for service connection for a chronic skin disorder, and grants service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, or tinea cruris.  As this represents a complete grant of the benefit sought on appeal regarding service connection for a skin disorder, no discussion of VA's duty to notify and assist is necessary on that issue.

Regarding the other issues decided here, though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated between July 2004 and September 2008.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection.  The RO has provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in a February 2009 supplemental statement of the case.  To the extent he did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, VA examined the medical history of the Veteran's claimed left foot disability, for compensation purposes addressing that service connection claim.  Findings from the examination report and opinion are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but declined.  As discussed below, there is no diagnosis of a left knee disorder, and there is no lay evidence showing a continuity of observable symptoms and thus no indication that they may be related to service.  Therefore, an examination is not necessary on those claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Petition to Reopen Claim for Service Connection for Chronic Skin Disorder

In a September 1981 rating decision, the RO denied a claim for service connection for a skin condition, on the essential basis that recent VA examination showed that the skin was normal.  The evidence of record at the time consisted of the service treatment records and post-service medical records and reports, including reports of VA examination.  The report of an August 1980 VA examination contains a diagnosis of no active skin disease found on examination.

The Veteran did not appeal from the September 1981 rating decision that denied service connection.  Therefore that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011), 20.302 (2010).  As to that final decision, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Since the prior final decision in September 1981, evidence has been added to the claims file.  The additional evidence of record consists of VA treatment and examination records dated from the time of that decision through dates in 2009; and lay statements of the Veteran and others.  These later received medical records reflect treatment including for skin symptoms diagnosed to include diagnoses of skin conditions and opinions as to their relationship with service.  These medical records, and the Veteran's competent and probative statements as to the presence and continuity of skin conditions, addresses a both a diagnosis and link with service.  In light of the newly submitted records and contentions when considered with previous evidence of record, the skin disorder service connection claim must be reopened, and is adjudicated on the merits below.  

III.  Entitlement to Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Id at 439.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection. See 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Chronic Skin Disorder

Service treatment records show treatment for skin conditions during a number of visits between 1978 and 1980.  Symptoms included rash, itching, and dry scaly skin,   that involved various different parts of the Veteran's body at different times including arms, buttock, chin, neck, groin, legs, arms.  Assessments included folliculitis, dermatitis, tinea versicolor, and scabies.

At the November 1979 RAD (release from active duty) examination, the Veteran reported he had skin diseases.  On examination at that time, the examiner made findings of there being mild rash in the groin and forearm.  The report also contains a finding of furunculosis, which is the persistent sequential occurrence of furuncles (boils) over a period of weeks or months, or the simultaneous occurrence of a number of furuncles.  See Dorland's Illustrated Medical Dictionary 762 (31st ed. 2007). 

At an August 1981 VA examination the Veteran reported complaints of having skin disease, with skin eruptions since discharge from service.  The examiner noted on examination that there were well-healed minute asymptomatic scars on the forearms and thighs, which may have been folliculitis, but did not represent any active disease at that time.  The report contains a diagnosis of no active skin disease found on today's examination.

Subsequent VA treatment records beginning in 1999 show periodic complaints of skin symptoms including rash, lesions, itching, "jock itch," swelling, inflammation; and involving various different parts at different times, including the buttocks and groin.  These were associated with diagnoses including furunculosis and rash.

During a November 2007 VA examination the Veteran reported complaints of having a groin rash, and pain into the scrotum and the side.  Examination revealed that he did not have evidence of acne, acne keloidalis, axillary or inguinal hydradenitis.  He did have post-inflammatory changes of the upper inner aspects of both thighs compatible with previous tinea cruris.  At the time of examination he also had post-inflammatory changes of the abdomen and flank and back, secondary to his previously diagnosed herpes zoster, and a patch of tinea corporis on his right buttock.  There were no active boils or crural lesions at the time of the examination; but there was a scar on the upper right perineum where he had a previous lesion lanced.  After examination, the report contains diagnoses including (1) currently his diagnosis is no active lesions, furunculosis, chronic recurrent, by history, presently stable; (2) tinea glutealis; and prior tinea cruris.   
 
The report also contains a diagnosis of evidence of prior tinea cruris.  As to the diagnosis of tinea cruris, the examiner noted that in service the Veteran had been diagnosed with scabies, dermatitis, and tinea versicolor and that the in-service providers were not physicians and may have been describing the same manifestations.  The examiner opined that it was probable that the in-service providers were describing the same thing, which in the context of the juxtaposition of the opinion with the diagnosis of tinea cruris, suggests there was a probable likelihood that the in-service manifestations were the same as the current diagnosis of a tinea skin disorder.  

In view of the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris, or other diagnosed tinea.  There are no nexus opinions against the Veteran's claim.  Moreover, the only recent opinion on the matter tends to support the Veteran's claim and it is generally consistent with the remainder of the medical evidence on file including service and post-service treatment records showing some extent of continuity of skin symptoms over time since during service.  Therefore, the evidence supports a grant of service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris, and other diagnosed tinea.  

B.  Left Foot Disorder

Service treatment records show that at the March 1977 examination at the beginning of service, the Veteran indicated without explanation that he either had or had previously had foot trouble.  On examination at that time the evaluation of the feet was normal.

The Veteran was treated during service in February 1979 for trauma to the left foot, which on examination showed minimal edema, and no obvious fracture or ecchymosis.  The provider found that X-ray examination was not warranted but the Veteran was instructed to report if he developed any serious symptoms.  Ice was applied and the Veteran was discharged to do light duty.  There are no subsequent treatment records showing any follow-up on this injury or with respect to any left foot complaints otherwise. 

During a November 1979 RAD examination the Veteran indicated without explanation that he either had or had previously had foot trouble.  On examination the evaluation of the feet was normal.

In a July 1980 claim for benefits, the Veteran claimed service connection for a foot disorder of the right foot and explained that he had pain with wearing a shoe on the right foot.  He reported no problems with respect to the left foot.  

During a September 1980 VA examination he also reported complaints regarding the right foot but not the left one and the examiner did not report any findings or diagnosis as to the left foot.  During an August 1981 VA examination the Veteran reported complaints of having the dermatological condition of corns on both feet involving the fifth toe, with resultant pain.  Other than that, the report contains no other complaints or any musculoskeletal findings regarding the left foot.

During a November 2007 VA examination the Veteran reported that he injured his left foot in service when a 500 pound bomb attached to a plane became detached and landed on his left foot.  He was treated with ice.  He reported complaints of having pain on the top of the mid foot of his left foot, which he rated as a 7.5 on a scale of 10 for pain.  After examination the report contains an assessment of left midfoot contusion resolved with no radiographic abnormalities.  The examiner further diagnosed that the Veteran did not have a foot abnormality and there was no pathology to be related to the reported inservice injury.  

None of the VA treatment records, or received lay statements, show complaint or diagnosis of a left foot disorder.  Although recent VA treatment records in 2006 and 2007 show that the Veteran has bilateral peripheral neuropathy of the lower extremities with symptoms including foot drop including on the left, that neurological symptomatology is associated with the diagnosed peripheral neuropathy, which is not service-connected, or claimed or shown to be related to the claimed left foot disorder subject to this appeal. 

In summary, there is no competent evidence of a present left foot disorder as claimed.  Because there is no competent evidence of a present disability of a left foot disorder, it is logically not necessary to address any question of etiology to include nexus with service.  Therefore, absent competent evidence of a present left knee disorder, service connection for a left foot disorder is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
 
C.  Left Knee Disorder

Service treatment records show that the Veteran was treated during one visit in service in July 1978 for complaints that his left knee was feeling funny while participating in karate.  He reported having a past history of a knee injury at age 15.  The treatment report contains an impression of possible chondromalacia.  There are no subsequent indications in the service treatment records of any later complaints or conditions involving the left knee.

At the November 1979 RAD examination the Veteran reported he had not had any "trick" or locked knee; bone, joint or other deformity; or lameness.  On examination evaluation of the lower extremities was normal.

During the Veteran's initial VA examination in September 1980 he presented no complaints referable to the left knee; and on musculoskeletal examination the report contains no relevant findings or diagnosis pertaining to the left knee.

None of the subsequent VA medical records of treatment or examination, or received lay statements, show complaint or diagnosis of a left knee disorder.  Although the Veteran has described having had an in-service injury to his left leg and foot when a 500 pound bomb dropped injuring his left leg and foot, service treatment records do not show any such injury involving the left knee.  In this regard, as discussed in the section above, there is a February 1979 treatment note that the Veteran was treated for trauma to the left foot, which on examination showed minimal edema and no obvious fracture.  Ice was applied and the Veteran was discharged to do light duty.   

In summary, there is no competent evidence of a present left knee disorder.  Because there is no competent evidence of a present disability of a left knee disorder, it is logically not necessary to address any question of etiology to include nexus with service.  Therefore, absent competent evidence of a present left knee disorder, service connection for a left knee disorder is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   


ORDER

Service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris, or other diagnosed tinea, is granted.

Service connection for a left foot disorder is denied.

Service connection for a left knee disorder is denied.

REMAND

A remand of the case with respect to the claims for service connection for bilateral hearing loss and for HIV is necessary for the following reasons.

First, the Veteran claims service connection for bilateral hearing loss.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

No hearing loss as defined by VA under 38 C.F.R. § 3.385 was shown during the Veteran's active service.  However, pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley, service connection may still be established for hearing loss if it is shown that the current hearing loss is related to service.  The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran was afforded an examination of his claimed bilateral hearing loss by VA in December 2007.  The report of that examination shows that the Veteran's impaired hearing meets the regulatory criteria to be considered a disability under 38 C.F.R. § 3.385, since the speech recognition scores using the Maryland CNC Test were less than 94 percent, bilaterally.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In the report of that examination, the examiner provided an opinion regarding the likelihood that the Veteran's bilateral hearing loss was caused by or the result of noise exposure in service.  The examiner opined that the hearing loss was "less likely as not (less than 50/50 probability) caused by or the result of noise exposure in the service."  In other words, the opinion was that it was unlikely that noise exposure in service caused or resulted in the hearing loss.  The rationale given for that opinion, however, shows that the opinion was made on the basis of an incorrect premise as to the basis on which service connection may be granted.  The rationale provided for the opinion was that the Veteran's hearing was within normal limits bilaterally, four months before separation.

However, as noted above, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The law generally provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, a remand is necessary to obtain an opinion on whether the Veteran's present hearing loss is etiologically related to service, even though a hearing loss in service did not meet the criteria of 38 C.F.R. § 3.385 at separation.  

Second, in a December 2008 rating decision, the RO denied entitlement to service connection for human immunodeficiency virus (HIV).   In February 2009 the appellant filed a timely notice of disagreement as to the December 2008 rating decision regarding the claim.  To date, however, the RO has not issued the appellant a Statement of the Case with respect to the claim.  Thus, the Board has no discretion and must remand these issues to the RO for the issuance of a Statement of the Case, to include notification as to the requirement to timely file a Substantive Appeal to perfect his appeal on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment, and associate any obtained to the claims files. 

2.  Issue a Statement of the Case, to include notification as to the requirement for the appellant to timely file a Substantive Appeal to perfect his appeal on the issue of entitlement to service connection for HIV.

3.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the December 2007 VA examination (or a suitable substitute if this individual is unavailable, preferably a medical doctor specializing in otology or related field) for an addendum to the prior report explaining the assessment regarding whether it is at least as likely as not that the Veteran has a hearing loss in one or both ears that is related to or had its onset in service.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, the examiner should comment as to whether it is at least as likely as not that any hearing loss disability had an onset in service, or is causally related to military service, to include injury due to loud noise exposure experienced therein.  

Please acknowledge and discuss the Veteran's competent report of in-service noise exposure including due to aviation-related noise exposure, and of the onset of his hearing loss, and explain the reasons for your conclusions.  

Regarding the basis for that opinion, the examiner must comment on the likelihood that the loud noises experienced during service including duties associated with aviation, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the military service noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  In this regard, the examiner should comment on findings in the March 1977 and November 1979 examination reports during service and any indicated threshold shifts.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


